 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      KEVIN VOLKMANN,

 9
                           Plaintiff,                          NO. C18-1114RSL

10
                    v.                                         ORDER DENYING SECOND
                                                               MOTION FOR
11
      SOLID GROUND WASHINGTON, et al.,                         RECONSIDERATION

12
                           Defendants.

13

14          In July and August of this year, plaintiff filed two lawsuits involving the living conditions
15   and eviction practices of organizations that provide housing services in the Seattle area. At
16
     plaintiff’s request, the Court consolidated the two cases, but he twice failed to file an amended
17

18
     consolidated complaint by the deadlines established by the Court. The case was therefore

19   dismissed for failure to comply with orders of the Court and failure to prosecute. Dkt. # 22.
20          Following the dismissal, plaintiff filed a second motion for an extension of time in which
21
     to file the amended complaint, followed by a motion for reconsideration. Plaintiff asserted that
22

23
     he has a disability related to “illness, continuing harassment by the defendants and their

24   affiliates, . . . incapacity associated with homelessness” and “weather” (Dkt. # 23 at 7-8) that
25   prevented him from timely investigating and properly alleging his potential causes of action.
26

27
     ORDER DENYING SECOND MOTION
28   FOR RECONSIDERATION - 1
 1   Both requests for relief were denied on the ground that, if plaintiff is currently unable to make
 2
     out a claim against the six individuals or entities he sued in federal court, the proper course of
 3
     action is to dismiss the complaint without prejudice so that plaintiff may test his various theories
 4

 5   and identify facts indicative of liability before initiating a lawsuit. Dkt. # 25.

 6          Plaintiff has filed a “Motion and Notice - To Reconsider Amended Motion for Leave to
 7
     File Amended Complaint.” Dkt. # 29. No new information was provided, not has manifest error
 8
     been shown. The motion is therefore DENIED.
 9

10

11          Dated this 20th day of December, 2018.
12

13                                               A
                                                 Robert S. Lasnik
14                                               United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING SECOND MOTION
28   FOR RECONSIDERATION - 2
